In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Grays, J.), dated May 5, 2006, which denied his motion for summaiy judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion for summary judgment dismissing the complaint is granted.
The defendant Jason Wong established his prima facie entitlement to judgment as a matter of law by demonstrating that, after the plaintiff Hou-Ching Chou brought his vehicle to a stop *643at the stop sign controlling the plaintiffs direction of traffic, the plaintiff proceeded into the intersection directly into the path of the defendant’s oncoming vehicle, which he saw approaching (see Vehicle and Traffic Law § 1142 [a]; Friedberg v Citiwide Auto Leasing, Inc., 22 AD3d 522 [2005]; Ishak v Guzman, 12 AD3d 409 [2004]; Morgan v Hachmann, 9 AD3d 400 [2004]). In opposition, the plaintiff failed to raise a triable issue of fact. The plaintiffs contention that the defendant was speeding is speculative and unsupported by any competent evidence (see McNamara v Fishkowitz, 18 AD3d 721 [2005]; Mora v Garcia, 3 AD3d 478, 479 [2004]; Meretskaya v Logozzo, 2 AD3d 599 [2003]; Breslin v Rudden, 291 AD2d 471 [2002]).
Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been granted. Santucci, J.E, Krausman, Mastro and Fisher, JJ., concur.